Exhibit 10(a)
PROTECTIVE LIFE CORPORATION
ANNUAL INCENTIVE PLAN
(Effective as of January 1, 2002)

1.     Purpose

        The purposes of the Plan are to enable the Company and its Subsidiaries
to attract, retain, motivate and reward qualified executive officers and key
employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance. The Plan is designed
to assure that amounts paid to certain executive officers of the Company will
not fail to be deductible by the Company for Federal income tax purposes because
of the limitations imposed by Section 162(m).

2.     Definitions

        Unless the context requires otherwise, the following words as used in
the Plan shall have the meanings ascribed to each below, it being understood
that masculine, feminine and neuter pronouns are used interchangeably and that
each comprehends the others.

  (a) “Board” shall mean the Board of Directors of the Company.


  (b) “Committee” shall mean the Compensation and Management Succession
Committee of the Board (or such other committee of the Board that the Board
shall designate from time to time) or any subcommittee thereof comprised of two
or more directors each of whom is an “outside director” within the meaning of
Section 162(m).


  (c) “Company” shall mean Protective Life Corporation.


  (d) “Covered Employee” shall have the meaning set forth in Section 162(m).


  (f) “Participant” shall mean (i) each executive officer of the Company and
(ii) each other key employee of the Company or a Subsidiary who the Committee
designates as a participant under the Plan.


  (g) “Plan” shall mean the Protective Life Corporation Annual Incentive Plan,
as set forth herein and as may be amended from time to time.


  (h) “Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder.


3.     Administration

        The Committee shall administer and interpret the Plan, provided that, in
no event, shall the Plan be interpreted in a manner which would cause any amount
payable under the Plan to any Covered Employee to fail to qualify as
performance-based compensation under Section 162(m). The Committee shall
establish the performance objectives for any calendar year in accordance with
Section 4 and certify whether such performance objectives have been obtained.
Any determination made by the Committee under the Plan shall be final and
conclusive. The Committee may employ such legal counsel, consultants and agents
(including counsel or agents who are employees of the Company or a Subsidiary)
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant or agent and any
computation received from such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan other than as a result of such individual’s willful misconduct.

4.     Bonuses

                     (a)        Performance Criteria. On or before April 1 of
each year (or such other date as may be required or permitted under Section
162(m)), the Committee shall establish the performance objective or objectives
that must be satisfied in order for a Participant to receive a bonus for such
year. Any such performance objectives will be based upon the relative or
comparative achievement of one or more of the following criteria, as determined
by the Committee: (i) net income; (ii) operating income; (iii) income per share;
(iv) economic value added; (v) return on equity; (vi) total return; (vii)
division or subsidiary income; (viii) division or subsidiary sales or revenues;
(ix) division or subsidiary economic value added; or (x) other reasonable bases
provided that to the extent required to qualify compensation paid to certain
executive officers under the Plan the performance criteria shall be based on one
or more of the criteria listed in (i) through (ix) above.

                     (b)        Maximum Amount Payable. If the Committee
certifies that any of the performance objectives established for the relevant
year under Section 4(a) has been satisfied, each Participant who is employed by
the Company or one of its Subsidiaries on the last day of the calendar year for
which the bonus is payable shall be entitled (subject to the provisions of
Section 4(c) hereof) to receive an annual bonus equal to 200% of such
Participant’s base salary up to a maximum of $2,000,000. Unless the Committee
shall otherwise determine, if a Participant’s employment terminates for any
reason (including, without limitation, his death, disability or retirement under
the terms of any retirement plan maintained by the Company or a Subsidiary)
prior to the last day of the calendar year for which the bonus is payable, such
Participant shall receive an annual bonus equal to the amount the Participant
would have received as an annual bonus award if such Participant had remained an
employee through the end of the year multiplied by a fraction, the numerator of
which is the number of days that elapsed during the calendar year in which the
termination occurs prior to and including the date of the Participant’s
termination of employment and the denominator of which is 365.

                     (c)        Negative Discretion. Notwithstanding anything
else contained in Section 4(b) to the contrary, the Committee shall have the
right, in its absolute discretion, (i) to reduce or eliminate the amount
otherwise payable to any Participant under Section 4(b) based on individual
performance or any other factors that the Committee, in its discretion, shall
deem appropriate and (ii) to establish rules or procedures that have the effect
of limiting the amount payable to each Participant to an amount that is less
than the maximum amount otherwise authorized under Section 4(b).

                     (d)        Affirmative Discretion. Notwithstanding any
other provision in the Plan to the contrary, (i) the Committee shall have the
right, in its discretion, to pay to any Participant who is not a Covered
Employee an annual bonus for such year in an amount up to the maximum bonus
payable under Section 4(b), based on individual performance or any other
criteria that the Committee deems appropriate and (ii) in connection with the
hiring of any person who is or becomes a Covered Employee, the Committee may
provide for a minimum bonus amount in any calendar year, regardless of whether
performance objectives are attained.

5. Payment

        Except as may be determined pursuant to the terms of Section 4(e) or as
otherwise provided hereunder, payment of any bonus amount determined under
Section 4 shall be made to each Participant as soon as practicable after the
Committee certifies that one or more of the applicable performance objectives
have been attained (or, in the case of any bonus payable under the provisions of
Section 4(d), after the Committee determines the amount of any such bonus).

6. General Provisions

                     (a)        Effectiveness of the Plan. Subject to the
approval by the holders of the Common Stock at the 2002 Annual Meeting of
Stockholders, the Plan, as amended, shall be effective with respect to calendar
years beginning on or after January 1, 2002, and ending on or before
December 31, 2011, unless the term hereof is extended by action of the Board.

                     (b)        Amendment and Termination. Notwithstanding
Section 6(a), the Board or the Committee may at any time amend, suspend,
discontinue or terminate the Plan; provided, however, that no such amendment,
suspension, discontinuance or termination shall adversely affect the rights of
any Participant in respect of any calendar year which has already commenced and
no such action shall be effective without approval by the stockholders of the
Company to the extent necessary to continue to qualify the amounts payable
hereunder to Covered Employees as performance-based compensation under Section
162(m).

                     (c)        Designation of Beneficiary. Each Participant may
designate a beneficiary or beneficiaries (which beneficiary may be an entity
other than a natural person) to receive any payments which may be made following
the Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no spouse
survives the Participant, the Participant’s estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.

                     (d)        Delegation. Except where required by Section
162(m), the Committee may delegate authority for establishing performance goals
and for the certification of the achievement of such goals for Participants who
are not executive officers of the Company to the Chief Executive Officer or
President.

                     (e)        No Right of Continued Employment. Nothing in
this Plan shall be construed as conferring upon any Participant any right to
continue in the employment of the Company or any of its Subsidiaries.

                     (f)        Interpretation. Notwithstanding anything else
contained in this Plan to the contrary, to the extent required to so qualify any
award as other performance based compensation within the meaning of Section
162(m) (4) (C) of the Code, the Committee shall not be entitled to exercise any
discretion otherwise authorized under this Plan (such as the right to accelerate
vesting without regard to the achievement of the relevant performance
objectives) with respect to such award if the ability to exercise such
discretion (as opposed to the exercise of such discretion) would cause such
award to fail to qualify as other performance based compensation.

                     (g)         No Limitation to Corporation Action. Nothing in
this Plan shall preclude the Committee or the Board, as each or either shall
deem necessary or appropriate, from authorizing the payment to the eligible
employees of compensation outside the parameters of the Plan, including, without
limitation, base salaries, awards under any other plan of the Company and/or its
Subsidiaries (whether or not approved by stockholders), any other bonuses
(whether or not based on the attainment of performance objectives) and retention
or other special payments, provided that, if the stockholders of the Company do
not approve the Plan at the first annual meeting of stockholders following the
adoption of the Plan, the Plan set forth herein shall not be implemented.

                     (h)        Nonalienation of Benefits. Except as expressly
provided herein, no Participant or beneficiary shall have the power or right to
transfer, anticipate, or otherwise encumber the Participant’s interest under the
Plan. The Company’s obligations under this Plan are not assignable or
transferable except to (i) a corporation which acquires all or substantially all
of the Company’s assets or (ii) any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and the Participant’s beneficiaries, heirs, executors,
administrators or successors in interest.

                     (i)        Withholding. Any amount payable to a Participant
or a beneficiary under this Plan shall be subject to any applicable Federal,
state and local income and employment taxes and any other amounts that the
Company or a Subsidiary is required at law to deduct and withhold from such
payment.

                     (j)        Severability. If any provision of this Plan is
held unenforceable, the remainder of the Plan shall continue in full force and
effect without regard to such unenforceable provision and shall be applied as
though the unenforceable provision were not contained in the Plan.

                     (k)        Governing Law. The Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, without
reference to the principles of conflict of laws.

                     (l)        Headings. Headings are inserted in this Plan for
convenience of reference only and are to be ignored in a construction of the
provisions of the Plan.